FILED
                            NOT FOR PUBLICATION                                JUL 01 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SONYA WOLF, an individual; ROGER                 No. 10-15776
CRAIG, in his capacity as Guardian ad
Litem for the Minor N. H.,                       D.C. No. 2:08-cv-00964-FCD-
                                                 GGH
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

CITY OF STOCKTON; SANDOVAL,
individually and in his in his official
capacity as police officer for the City of
Stockton; AZVERAND, individually and
in his official capacity as police officer for
the City of Stockton; DOES 1-20,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                Frank C. Damrell, Senior District Judge, Presiding

                             Submitted June 13, 2011**
                              San Francisco, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and BYBEE, Circuit Judges, and HAYES, District
Judge.***

      Sonya Wolf and Roger Craig appeal from the district court’s grant of

summary judgment to the City of Stockton and to Officers Darren Sandoval and

Eric Azervand. As the facts are known to the parties, we repeat them only as

necessary to explain our decision.

      The officers’ limited search of Wolf’s van was justified under the emergency

aid exception to the Fourth Amendment. See Brigham City v. Stuart, 547 U.S. 398,

403–04 (2006); United States v. Cervantes, 219 F.3d 882, 888 (9th Cir. 2000).

Given the concerns of Nicholas’s father, the unusual living conditions inside the

van, and Wolf’s uncooperative and disruptive behavior, the officers had reasonable

grounds to believe that Nicholas was residing in a situation unsafe for a young

child, and thus that a potential emergency situation required further investigation.

See United States v. Bradley, 321 F.3d 1212 (9th Cir. 2003); White v. Pierce Cnty.,

797 F.2d 812 (9th Cir. 1986). The officers’ search of the van and interview with

Nicholas did not go beyond that which was necessary to determine that he was

safe. See Martin v. City of Oceanside, 360 F.3d 1078, 1082 (9th Cir. 2004).




        ***
              The Honorable William Q. Hayes, United States District Judge for the
District of Southern California, sitting by designation.

                                          2
      Furthermore, the officers’ brief detention of Wolf during the interview with

Nicholas did not violate the Fourth Amendment. By her own admission, Wolf was

disrupting the officers’ attempts to speak with Nicholas. Because their

investigation of Nicholas’s welfare was valid under the Fourth Amendment, so too

was their reasonable decision temporarily to detain Wolf to facilitate such

investigation. Wolf remained within clear sight of Nicholas throughout the

interview, and her detention lasted no longer than necessary to facilitate the

officers’ investigation.

      The judgment of the district court is

      AFFIRMED.




                                          3